DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance, the restriction requirement among inventions species, as set forth in the office action mailed on June 11, 2021, is hereby withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. James Potashnik on August 27, 2021.
The application has been amended as follows: 
3. The method of claim 1, 
wherein the bond pad has interior sidewalls that are laterally separated from the sidewall of the upper portion of the bond pad by a lateral portion of the bond pad; and 
wherein the upper passivation layer has interior sidewalls over the bond pad and laterally between the interior sidewalls of the bond pad, the interior sidewalls of the upper passivation layer defining an aperture extending through the upper passivation layer to the bond pad.
11. The method of claim 10, further comprising: 
forming an upper passivation layer disposed on the passivation structure, as viewed along a cross-sectional view; 
wherein the passivation structure  
wherein the upper passivation layer comprises a different than that of the passivation structure; and 
wherein the one or more protrusions have a larger than that of the lower surface of the bond pad and extend completely through the passivation structure as viewed along the cross-sectional view.
13. The method of claim 10, wherein the bond pad is laterally separated from sidewalls of the dielectric structure by the passivation structure along a second horizontal plane, wherein the second horizontal plane 
19. The method of claim 17, further comprising: 
depositing an upper passivation layer contacting sidewalls and upper surfaces of each of the bond pad and the passivation structure.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIYA LI/Primary Examiner, Art Unit 2811